F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                                          PUBLISH
                                                                           AUG 28 1998
                          UNITED STATES COURT OF APPEALS
                                                                       PATRICK FISHER
                                                                                 Clerk
                                       TENTH CIRCUIT


 DENNIS DILL,

            Plaintiff-Appellant and
            Cross-Appellee,
 v.                                                    Nos. 97-6110, 97-6122
 CITY OF EDMOND, OKLAHOMA and
 BILL VETTER, in his individual capacity,

            Defendants-Appellees and
            Cross-Appellants,
      and

 TERRY GREGG, in his official and
 individual capacities; DAVID PRESTON,
 in his official and individual capacities;
 and BEN DAVES, in his official and
 individual capacities,

            Defendants-Appellees.



                APPEALS FROM THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA
                               (D.C. No. 95-CV-95)


Joseph R. Weeks of Oklahoma City, Oklahoma, for Plaintiff-Appellant and Cross-
Appellee Dennis Dill.

Richard J. Goralewicz (Robert J. Turner of Turner, Turner, Braun & Goralewicz; Robert
S. Baker and Hugh A. Manning of Baker, Baker & Tait, Oklahoma City, Oklahoma; and
Stephen T. Murdock, City Attorney for the City of Edmond, Oklahoma, with him on the
brief), of Turner, Turner, Braun & Goralewicz, Oklahoma City, Oklahoma, for
Defendants-Appellees and Cross-Appellants City of Edmond, Oklahoma and Bill Vetter.

Richard Hornbeek of Hornbeek, Krahl & Vitali, Oklahoma City, Oklahoma, for
Defendant-Appellee Terry Gregg.


Before BALDOCK, McKAY, and KELLY, Circuit Judges.


BALDOCK, Circuit Judge.



       Plaintiff Dennis Dill, a police officer employed by the City of Edmond, Oklahoma,

brought suit against Defendants pursuant to 42 U.S.C. § 1983, alleging that Defendants

violated his First Amendment free speech and Fourteenth Amendment due process rights.

Plaintiff also brought several pendent state law claims. The district court bifurcated this

case for trial because Plaintiffs failed to make a timely jury demand for his claims against

Defendants Terry Gregg, Bill Vetter and the City of Edmond. The claims against

Defendants Ben Daves and David Preston were tried before a jury, while the claims

against Gregg, Vetter and the city were tried before the court. Ultimately, the court

determined that Plaintiff should prevail against Vetter and the City of Edmond on the

procedural due process claim and against the City of Edmond on the breach of contract

claim. The court awarded nominal damages of one dollar on each claim. Defendants

prevailed on all of Plaintiff’s remaining claims before the court and the jury.

       On appeal, Plaintiff argues that the district court: (1) erred in dismissing his First

                                              2
Amendment free speech claim against Gregg, Vetter and the City of Edmond; (2) erred in

granting Preston and Daves’ motion for judgment as a matter of law; (3) erred in denying

his motion for a jury trial; (4) erred in conducting separate trials; (5) erred in awarding

nominal damages; (6) erred in two of its conclusions of law; and (7) abused its discretion

by quashing the trial subpoena of Dr. Fred Jordan.

       In their cross-appeal, Defendants City of Edmond and Vetter argue that the district

court erred by (1) finding that Vetter was a “policymaker”; and (2) denying Vetter

qualified immunity for the procedural due process claim. Our jurisdiction arises under 28

U.S.C. § 1291. We affirm in part, reverse in part, and remand for further proceedings.

                                        I. Background

       In July 1991, the bodies of Melody Wuertz and her infant daughter Jessica were

discovered in their home. Plaintiff, a detective with the Edmond police department, was

assigned to the case. Jimmy Ray Slaughter, Jessica’s father, was quickly identified as a

suspect and was subsequently convicted of the murders. Two days after the discovery of

the bodies, Plaintiff asked his immediate supervisor, Lieutenant Terry Gregg, to allow

him to leave for a previously scheduled vacation during the Fourth of July weekend. As a

result, Plaintiff was absent for three or four days of the investigation. When he returned,

he worked on the case for another five weeks before the case was referred to a multi-

district task force. As a result of his investigation, Plaintiff had serious doubts that

Slaughter was the murderer, and he became convinced that Jessica was killed sometime


                                               3
between 12 midnight and 2:00 a.m. on July 2. Plaintiff’s theory was apparently in

conflict with autopsy results which placed the time of death between 10 a.m. and noon on

July 2. Establishing the time of death was very important in this case because two

witnesses placed Slaughter near the Wuertz residence around noon on July 2, 1991.

Plaintiff brought his theory to the attention of other officers and his supervisors and was

told not to pursue it further because it might “muddy the water.”

       Plaintiff claims that in late May 1992, Detective Theresa Pfeiffer approached him

and asked him to write a police report regarding the Wuertz case including facts he knew

to be false.1 Plaintiff refused to comply and within a month was transferred from

detective to patrol officer. Following Plaintiff’s June 1992 transfer, he continued to

receive the same base salary, but was no longer eligible for the $50.00 per month “special

duty pay” detectives receive.

       In December 1992, Plaintiff wrote a letter to then Chief of Police Bill Vetter

stating that Plaintiff was aware of exculpatory evidence in the Slaughter case which he

wanted to bring to the attention of the district attorney. Two months after Plaintiff wrote

this letter, Daves, a captain in the patrol division, changed Plaintiff’s days off from



       1
        According to Plaintiff, Pfeiffer asked him to write a report stating that Plaintiff
had found a container in the Wuertz residence containing noodles, peas and carrots. These
items were found in Jessica’s digestive tract. A container with these food items in the
Wuertz residence would support the theory that the deaths occurred between 10 a.m. and
noon on July 2. Plaintiff testified that Pfeiffer told him that Gregg told her that Plaintiff
had found such a container. Plaintiff also testified that no such container existed.

                                              4
Saturday and Sunday to Friday and Saturday. In October 1993, Plaintiff was reassigned

to the detective division. Since his reassignment he has not been assigned to any

homicide investigations.

       On January 20, 1995, Plaintiff filed his original complaint against the City of

Edmond, Gregg, and Vetter. On November 2, 1995, the district court dismissed

Plaintiff’s First Amendment claim against the city, Gregg and Vetter. On June 20, 1996,

Plaintiff filed an amended complaint adding due process, tortious interference with

business relations, and conspiracy claims against officers Preston and Daves.

       In December 1996, the district court conducted a bench trial of Plaintiff’s claims

against the City of Edmond, Vetter and Gregg for Fourteenth Amendment due process

violations, breach of contract, civil conspiracy, and tortious interference with business

relations. A few weeks later, the claims against Defendants Daves and Preston were

tried to a jury. At the close of Plaintiff’s case, the district court took the case from the

jury and granted Defendants’ motion for judgment as a matter of law. On March 4,

1997, the district court filed findings of fact and conclusions of law pursuant to

Fed.R.Civ.P. 52(a), and entered judgment on the claims against Defendants Gregg, Vetter

and the City of Edmond as follows. The district court entered judgment on the due

process claim in favor of Plaintiff and against the City of Edmond and Vetter and

awarded damages in the amount of $1.00. On the breach of contract claim, judgment was

granted in favor of Plaintiff and against the City of Edmond, and damages of $1.00 were


                                               5
awarded. The district court entered judgment against Plaintiff and in favor of Defendants

on the remaining claims.

                                    II. First Amendment

       Plaintiff alleges that Defendants Vetter, Gregg and the City of Edmond violated

his First Amendment free speech rights by retaliating against him after he attempted to

bring exculpatory facts regarding the Wuertz homicides to light. The district court

dismissed the claim on the basis that Plaintiff’s speech was not constitutionally protected

and, in the alternative, that Defendants Gregg and Vetter were entitled to qualified

immunity.2 Plaintiff argues that the district court erred in doing so. We review de novo

the district court’s dismissal for failure to state a claim upon which relief may be granted.

Pelt v. State of Utah, 104 F.3d 1534, 1540 (10th Cir. 1996). Under Fed. R. Civ. P.

12(b)(6), dismissal is inappropriate unless Plaintiff can prove no set of facts in support of

his claims that would entitle him to relief. Id. In conducting our review, we accept all

factual allegations in the complaint as true. Roman v. Cessna Aircraft Co., 55 F.3d 542,

543 (10th Cir. 1995).

       A government employer cannot “condition public employment on a basis that

infringes the employee’s constitutionally protected interest in freedom of expression.”

Connick v. Myers, 461 U.S. 138, 142 (1983). Thus, a public employer cannot retaliate


       2
         Defendants filed a motion to dismiss or, in the alternative, a motion for summary
judgment. The district court ruled on the motion to dismiss and did not consider matters
outside the pleadings.

                                              6
against an employee for exercising his constitutionally protected right of free speech. Id.

at 146-47. We analyze Plaintiff’s free speech claim using the four-step analysis derived

from Pickering v. Board of Education, 391 U.S. 563 (1968), and Connick. See Gardetto

v. Mason, 100 F.3d 803, 811 (10th Cir. 1996). First, we must determine whether the

employee’s speech involves a matter of public concern. Connick, 461 U.S. at 146. If so,

we then balance the employee’s interest in commenting upon matters of public concern

“against the interest of the State, as an employer, in promoting the efficiency of the public

services it performs through its employees.” Pickering, 391 U.S. at 568. Speech is

protected if the employee’s interest outweighs the interest of the employer. Lytle v. City

of Haysville, 138 F.3d 857, 863 (10th Cir. 1998). If this balance tips in favor of the

employee, the employee then must show that the speech was a “substantial factor or a

motivating factor in the detrimental employment decision.” Gardetto, 100 F.3d at 811.

Finally, if Plaintiff makes such a showing, the employer may demonstrate that it would

have taken the same action against the employee even in the absence of the protected

speech. Id. The first two steps are legal questions which the court resolves to determine

whether the speech is constitutionally protected. Id. The second two steps concern

causation and involve questions of fact. Id.

       In his complaint, Plaintiff alleges that because of his comments about the Wuertz

investigation, Defendants transferred him to the patrol division and denied him weekends

off. Plaintiff argues that these actions violated his First Amendment rights. In their


                                               7
motion to dismiss, Defendants argued that Plaintiff’s speech was not constitutionally

protected. The district court agreed, concluding that, although Plaintiff’s speech involved

a matter of public concern, Plaintiff’s interests did not outweigh Defendants’ interest in

maintaining an effective working environment. We now turn to our analysis of the

district court’s decision.

                                      A. Public Concern

       Matters of public concern are those of interest to the community, whether for

social, political or other reasons. Lytle, 138 F.3d at 863. Matters solely of personal

interest to government employees, however, are not protected by the First Amendment.

Connick, 461 U.S. at 147. Although speech related to internal personnel disputes

ordinarily do not involve public concern, “speech which discloses any evidence of

corruption, impropriety, or other malfeasance on the part of city officials . . . clearly

concerns matters of public import.” Conaway v. Smith, 853 F.2d 789, 796 (10th Cir.

1988). In assessing whether speech is protected, we must consider the “content, form and

context of a given statement, as revealed by the whole record.” Connick, 461 U.S. at 147.

       As the district court concluded, Plaintiff’s statements regarding his belief that

exculpatory evidence existed and was being withheld, involved a matter of public

concern. In essence, Plaintiff’s speech concerned possible wrongdoing by the police

officers investigating the Wuertz homicides. See Conaway, 853 F.2d at 796. Thus, this

case is distinguishable from Koch v. City of Hutchinson, 847 F.2d 1436 (10th Cir. 1988),


                                               8
where we held that a fire marshal’s routine report regarding the cause of a fire did not

involve a matter of public concern. In Koch there was no evidence that the report was

“motivated or inspired by . . . alleged improprieties or by the desire to expose those

improprieties.” Id. at 1448. In contrast, in this case Plaintiff’s speech was motivated by

his concern that potentially exculpatory evidence was not being disclosed. He continued

to voice his concerns even after he was removed from the official investigation. Thus,

Plaintiff’s speech constituted more than a routine summary report. Furthermore,

Plaintiff’s motive was “not to air personal grievances or disputes with no relevance to the

public interests,” but to bring to light the possible mishandling of a murder investigation.

See id.

          Defendants argue that Plaintiff’s speech was not protected because there was no

evidence that Plaintiff attempted to “publish” his views. However, the fact that Plaintiff

chose a private forum within the police department and the district attorney’s office,

rather than a public forum, does not remove the speech from First Amendment protection.

See Conaway, 853 F.2d at 797. Defendants also argue that because Slaughter was

ultimately convicted for the homicides, Plaintiff’s allegations were false, and therefore,

unprotected by the First Amendment. Although deliberately or recklessly false

statements do not receive First Amendment protection, Moore v. City of Wynnewood, 57

F.3d 924, 933 (10th Cir. 1995), Defendants have not shown that Plaintiff knew or should

have known his statements were false. Furthermore, Slaughter’s subsequent conviction


                                               9
does not disprove Plaintiff’s statements that exculpatory evidence was withheld in this

case. In light of the foregoing, we agree with the district court and conclude that Plaintiff

has satisfied the threshold requirement that his speech regarding the withholding of

exculpatory evidence involved matters of public concern. Accordingly, we turn to the

second prong of the analysis -- balancing the parties’ interests.

                                     B. Balancing Test

       The Pickering balancing test requires a weighing of Plaintiff’s interest in

commenting upon matters of public concern against the “government’s countervailing

interest in regulating the speech to maintain an effective working environment.” Moore,

57 F.3d at 933. In balancing these interests, we consider the “manner, time, and place of

the employee’s expression.” Rankin v. McPherson, 483 U.S. 378, 388 (1987). We have

held that an employee’s First Amendment rights may not be restricted “unless the

employer shows that some restriction is necessary to prevent the disruption of official

functions or to insure effective performance by the employee.” Schalk v. Gallemore, 906

F.2d 491, 496 (10th Cir. 1990). This requires Defendants to show “actual disruption of

services which results from the employee’s speech.” Id.; see Rankin, 483 U.S. at 388.

The government cannot rely on “purely speculative allegations that certain statements

caused or will cause disruption.” Gardetto, 100 F.3d at 815-16.

       We recognize, however, the government’s strong interest in maintaining discipline

and harmony among co-workers, especially where “‘personal loyalty and confidence are


                                             10
necessary.’” Moore, 57 F.3d at 934 (citing Rankin v. McPherson, 483 U.S. 378, 388

(1987)). That interest is “particularly acute in the context of law enforcement, where

there is a ‘heightened interest . . . in maintaining discipline and harmony among

employees.’” Moore, 57 F.3d at 934 (quoting Wulf v. City of Wichita, 883 F.2d 842, 861

(10th Cir. 1989)). Bearing these principles in mind, we conclude that the district court

prematurely dismissed Plaintiff’s First Amendment claim.

       The district court disposed of Plaintiff’s First Amendment claim on a motion to

dismiss. At this stage of the proceedings, Defendants had not yet met their burden of

showing that Plaintiff’s speech disrupted the operation of the Edmond police department.

Although we have consistently given “deference to government predictions of harm used

to justify restriction of employee speech,” Moore, 47 F.3d at 934 (emphasis added),

Defendants neither predicted harm nor articulated specific concerns about the effects of

Plaintiff’s speech. We also recognize that a government entity does not have to wait for

speech “to actually disrupt . . . operations before taking action.” Id. Defendants,

however, never asserted that Plaintiff’s speech was disruptive or perceived as such.

Instead, Defendants’ motion to dismiss focused solely on whether Plaintiff’s speech

involved a matter of public concern. Defendants simply did not demonstrate that the

city’s interest outweighs the Plaintiff’s First Amendment interest in discussing possible

police misconduct during a homicide investigation. See Ramirez v. Oklahoma Dep’t of




                                            11
Mental Health, 41 F.3d 584, 595 (10th Cir. 1994).3 Thus, the district court erred in

concluding that the Pickering balancing could only tip in Defendants favor.4

Consequently, the district court erred by granting Defendants’ motion to dismiss. Our

inquiry does not end here, however, because the district court also granted the motion to

dismiss on the alternative ground of qualified immunity. Therefore, we must consider

whether Defendants are entitled to this defense.

                                   C. Qualified Immunity

       In granting their Fed.R.Civ.P. 12(b)(6) motion to dismiss, the district court

determined, in the alternative, that Vetter and Gregg were entitled to qualified immunity

in regard to Plaintiff’s First Amendment claim. In the context of a 12(b)(6) motion to

dismiss, our review of the qualified immunity defense is limited to the pleadings. See

Gagan v. Norton, 35 F.3d 1473, 1475 (10th Cir. 1994). We must construe the allegations

in the complaint and any reasonable inferences to be drawn from them, in favor of

Plaintiff. Breidenbach v. Bolish, 126 F.3d 1288, 1292 (10th Cir. 1997). Where a

qualified immunity defense is asserted in a 12(b)(6) motion, however, we apply a

heightened pleading standard, requiring the complaint to contain “specific, non-

conclusory allegations of fact sufficient to allow the district court to determine that those


       Confining our review to the four corners of the complaint, we express no opinion
       3

on whether Plaintiff’s claims will later survive a motion for summary judgment.
       4
        Although the Pickering balancing may in some circumstances be properly
conducted at the 12(b)(6) stage, see Weisbuch v. County of Los Angeles, 119 F.3d 778,
783 n.1 (9th Cir. 1997), this is not one of those cases.

                                             12
facts, if proved, demonstrate that the actions taken were not objectively reasonable in

light of clearly established law.” Id. at 1293. After the defense is raised, Plaintiff may

amend his complaint to include additional “specific, non-conclusory allegations of fact”

sufficient to allow the district court to determine whether Defendants are entitled to

qualified immunity. Id. In this case, Plaintiff stood on his original complaint and the

district court’s grant of qualified immunity was based solely on the allegations set forth

therein and the arguments raised in the parties’ briefs.

         Qualified immunity spares Defendants the burden of proceeding with the litigation

unless Plaintiff can show that Defendants violated “clearly established statutory or

constitutional rights of which a reasonable person would have known.” Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982). We must first assess whether Plaintiff “has

asserted a violation of a constitutional right.” Siegert v. Gilley, 500 U.S. 226, 232 (1991).

If the complaint alleges a valid claim, then we must determine whether the constitutional

right was clearly established so that reasonable officials would have understood that their

conduct violated that right. Albright v. Rodriguez, 51 F.3d 1531, 1534-35 (10th Cir.

1995).

         We must determine whether Plaintiff’s complaint sufficiently alleges facts that, if

proven, would constitute a First Amendment free speech claim. We have concluded that

Plaintiff’s speech involved a matter of public concern and that the Pickering balancing

could have tipped in Plaintiff’s favor. See supra I.B. and I.C. Therefore, we must


                                              13
examine the next two elements of a free speech claim, i.e., whether the speech was a

“substantial or a motivating factor in the detrimental employment action” and whether

Defendants have demonstrated that it would have taken the same action against Plaintiff

even in the absence of the protected speech. See supra II.

       Plaintiff alleges in his complaint that as a result of his repeated statements about

the existence of exculpatory evidence, Defendants took detrimental employment action

against him by transferring him from detective to patrol officer and denying him

weekends off. Because employer action short of discharge may violate an employee’s

First Amendment rights, cf. Rutan v. Republican Party of Illinois, 497 U.S. 62, 72 (1990)

(denial of promotions, transfers and failure to recall after layoff based on employee’s

political affiliation or support impermissibly infringed First Amendment rights), these

allegations are sufficient to raise an inference that Defendants retaliated against Plaintiff

because of his speech. Finally, viewing the facts alleged in the complaint in the light

most favorable to Plaintiff, as we must, we can draw no inference of disruptive

consequences arising from Plaintiff’s speech, nor may we conclude that Defendants’

would have taken the same action against Plaintiff in the absence of the protected

speech.5

       Because Plaintiff’s complaint states a First Amendment claim, we must next


       5
        We note that Defendants have the burden of demonstrating disruptive effects and
showing that they would have taken the same action against Plaintiff even without the
protected speech. See Gardetto, 100 F.3d at 811.

                                              14
determine whether Defendants’ conduct violated a clearly established right. Specifically,

we must decide whether in June 1992, when Defendant was transferred to a less desirable

position, the protected status of Plaintiff’s speech was sufficiently clear that Defendants

reasonably should have been on notice that their actions would violate Plaintiff’s First

Amendment rights. At the outset, we note that when the “fact-specific” Pickering

balancing is implicated, the “law is less likely to be well established than in other cases”

because it is more difficult to “clearly anticipate” the balancing of interests. Melton v.

City of Oklahoma City, 879 F.2d 706, 728 (10th Cir. 1989), vacated in part, 928 F.2d 920

(10th Cir. 1991). In order to be “clearly established” the exact conduct in question does

not have to have been previously declared unlawful; however, “in light of pre-existing

law the unlawfulness must be apparent.” Anderson v. Creighton, 483 U.S. 635, 640

(1995). We have held that in order for the law to be clearly established, there must be a

Supreme Court or Tenth Circuit decision on point, or the clear weight of authority from

other courts “must have found the law to be as the plaintiff maintains.” Medina v. City

and County of Denver, 960 F.2d 1493, 1498 (10th Cir. 1992).

       Plaintiff argues that when Defendants transferred Plaintiff, the law was clearly

established so that Defendants should have realized that their actions would violate the

First Amendment. We agree. In light of the relevant precedent, we conclude that

Plaintiff’s transfer and change in work schedule as alleged falls within the ambit of

unconstitutional detrimental action. As early as 1986, we held that employment action


                                             15
short of discharge may give rise to First Amendment claims. Wren v. Spurlock, 798 F.2d

1313, 1318 (10th Cir. 1986). In Wren, the plaintiff, a public school teacher, was

harassed, reprimanded and suspended because of her complaints about school conditions.

Prior to 1992, the Supreme Court also held that denial of promotions, transfers and other

employment opportunities may give rise to First Amendment claims. Rutan v.

Republican Party of Illinois, 497 U.S. 62 (1990). At issue in Rutan was whether

promotions, transfers, recalls from layoffs, and hiring decisions involving public

employees could be constitutionally based on political party affiliation and support. Id. at

65. State employees in Illinois claimed that because they did not support the Republican

party, they suffered detrimental employment action and the Supreme Court agreed.

Rutan makes clear that there are “deprivations less harsh than dismissal that nevertheless”

violate a public employees’ rights under the First Amendment. Id. at 75.

       Furthermore, the law in other circuits was clearly established prior to 1992. The

Seventh Circuit recognized that employment decisions well short of discharge could give

rise to First Amendment claims. Greenberg v. Kmetko, 922 F.2d 382, 384 (7th Cir. 1991)

(“We know today . . . that a series of little steps to get the goat of the speaker, including

failure to invite her to a birthday party, can violate the First Amendment.”); see also

Click v. Copeland, 970 F.2d 106 (5th Cir. 1992) (transfer of deputies to less desirable

positions in retaliation for announcing their candidacy for sheriff raised First Amendment

claim); Waters v. Chaffin, 684 F.2d 833, 837 n.9 (11th Cir. 1982) (holding that demotion


                                              16
and transfer implicate First Amendment); Bennis v. Gable, 823 F.2d 723, 731 (3rd Cir.

1987) (constitutional violation is not based on harshness of the sanction, “but in the

imposition of any disciplinary action for the exercise of permissible free speech”). In

light of the facts set forth in the complaint and preexisting case law, we conclude that

Defendants should have known that it would be unconstitutional to transfer Plaintiff from

detective to patrol officer and to alter his weekend duty schedule in retaliation for

Plaintiff’s speech. Accordingly, we conclude that Defendants Vetter and Gregg are not

entitled to qualified immunity and the district court erred in dismissing the First

Amendment claims against them.

                             III. Judgment as a Matter of Law

       Plaintiff next argues that the district court erred in granting Preston and Daves’

motion for judgment as a matter of law, pursuant to Fed.R.Civ.P. 50(a). We review de

novo the grant of a judgment as a matter of law. Greene v. Safeway Stores, Inc., 98 F.3d

554, 557 (10th Cir. 1996). In doing so, we construe the evidence and inferences in the

light most favorable to the nonmoving party, and may not weigh the evidence or

substitute our judgment for that of the jury. Id. We will uphold a judgment as a matter

of law only if “the evidence and all inferences to be drawn therefrom are so clear that

reasonable minds could not differ on the conclusion.” Motive Parts Warehouse v. Facet

Enterprises, 774 F.2d 380, 385 (10th Cir. 1985).

       Plaintiff brought the following claims against Defendants Preston and Daves: (1) a


                                             17
42 U.S.C. § 1983 procedural due process claim, and (2) state claims for tortious

interference with business relations and civil conspiracy. At the conclusion of Plaintiff’s

case, the district court granted Preston and Daves’ motion for judgment as a matter of

law.

       In his amended complaint, Plaintiff alleged that Preston, the deputy police chief,

and Daves, a captain in the patrol division, acting in concert with Defendants Gregg and

Vetter, conspired and retaliated against him in order to cause him to resign from the

department. Plaintiff also alleged that under the collective bargaining agreement with the

City of Edmond, he could not be disciplined without cause and that Defendants violated

his procedural due process rights by transferring and disciplining him “arbitrarily and

capriciously and without just cause, and without a hearing.”

       A jury trial of these claims began on December 16, 1996. At the close of

Plaintiff’s case, the district court concluded that no reasonable jury could find from the

evidence presented that Preston and Daves deprived Plaintiff of his procedural due

process rights. The court also found no evidence that Preston and Daves were part of a

concerted effort to either interfere with Plaintiff’s employment or to retaliate against him.

In the alternative, the district court concluded that Preston and Daves were entitled to

qualified immunity. On appeal, Plaintiff argues that he presented ample evidence to

establish that Daves and Preston cooperated with Vetter and others within the Edmond

Police Department to discipline Plaintiff for his conduct regarding the Wuertz


                                             18
investigation. Upon review of the record, we conclude that the district court properly

granted judgment as a matter of law.6

                                 A. Procedural Due Process

       Procedural due process claims require a two-part analysis. First, we assess

whether Plaintiff’s interest was protected by the Fourteenth Amendment, and if so,

whether Plaintiff was afforded “an appropriate level of process.” Watson v. University

of Utah Medical Center, 75 F.3d 569, 577 (10th Cir. 1996). “The fundamental

requirement of due process is the opportunity to be heard ‘at a meaningful time and in a

meaningful manner.’” Mathews v. Eldridge, 424 U.S. 319, 333 (1976) (quoting

Armstrong v. Manzo, 380 U.S. 545, 552 (1965)). For this reason, a hearing of some sort

is generally required before a person may be deprived of a protected interest. Smith v.

Organization of Foster Families for Equality & Reform, 431 U.S. 816, 848 (1977).

Protected property interests arise, not from the Constitution, but from state statutes,

regulations, city ordinances, and express or implied contracts. Anglemeyer v. Hamilton

County Hosp., 58 F.3d 533, 536 (10th Cir. 1995). Such interests may be created by

“rules or mutually explicit understandings that support [Plaintiff’s] claim of entitlement to



       6
         Because we affirm the district court’s grant of judgment as a matter of law, we
need not address Plaintiff’s argument that the district court erred by trying the claims
against Daves and Preston to a jury after the bench trial of the claims against the other
Defendants. Plaintiff concedes that he can show no prejudice resulting from the district
court’s decision to conduct the bench trial first if the motion for judgment as a matter of
law was properly granted.

                                             19
the benefit.” Perry v. Sindermann, 408 U.S. 593, 601 (1972).

       In this case, an express contract, the collective bargaining agreement between the

City of Edmond and the fraternal order of police, gave rise to a protected property interest

in Plaintiff’s continued employment. The agreement provided that management could

only discharge, demote or discipline employees “for cause.”7 Thus, Plaintiff had a

protected property interest in not being disciplined without cause.

       Plaintiff testified that in December 1992 he wrote a letter to Chief Vetter

expressing concern about exculpatory evidence being withheld in the Wuertz case. Two

months later, Plaintiff informed Daves that he planned to take the Law School

Admissions Test and would be studying for the test on Sundays. Within two weeks of

this conversation, Plaintiff’s duty schedule was changed so that he no longer had Sundays

off. Prior to this time, Plaintiff had weekends off because of his seniority within the

department. Plaintiff also offered evidence that Daves attempted to dissuade another

officer, April McBain, from trading days off with Plaintiff so that he could continue to

have Sundays off. It’s uncontroverted that Daves, as captain in charge of the patrol

division, changed Plaintiff’s duty schedule.

       Viewing this evidence in the light most favorable to Plaintiff, we conclude that

Plaintiff’s procedural due process claim against Daves fails. Not all property interests


       7
         Specifically, the collective bargaining agreement states that management may
“discipline, demote, and discharge employees for cause, subject to the grievance
procedure rights set out herein in Article 9 [of the collective bargaining agreement].”

                                               20
deserve constitutional protection. Courts have long recognized that de minimus property

interests do not trigger procedural due process protections. See Goss v. Lopez, 419 U.S.

565, 575 (1975) (holding that 10-day suspension from school triggered procedural due

process because it was not de minimus); Fuentes v. Shevin, 407 U.S. 67, 90 n.21 (1972)

(acknowledging that some form of notice and hearing is required before deprivation of

property interest that “‘cannot be characterized as de minimus’”) (quoting Sniadach v.

Family Finance Corp., 395 U.S. 337, 342 (1969) (Harlan, J., concurring); Versarge v.

Township of Clinton, New Jersey, 984 F.2d 1359, 1370 (1993) (“requirements of due

process do not apply when the property interest involved is ‘de minimus’”). We have

applied this principle to trivial infringements upon property interests. See Pitts v. Board

of Educ. of U.S.D. 305, 869 F.2d 555, 556 (10th Cir. 1989) (holding that two-day

suspension with pay does not deprive an employee of any “measurable property interest”).

Furthermore, other circuits have found employer action of similar consequence to be de

minimus. See Sewell v. Jefferson County Fiscal Court, 863 F.2d 461, 467 (6th Cir. 1988)

(no due process violation where Plaintiff was demoted without a hearing but subsequently

reinstated with full back pay); Carter v. Western Reserve Psychiatric Habilitation Center,

767 F.2d 270, 272 n.2 (6th Cir. 1985) (routine disciplinary two-day suspension without

pay was de minimus and not deserving of due process protection); Hardiman v. Jefferson

County Board of Educ., 709 F.2d 635, 638 (11th Cir. 1983) (one-week suspension with

pay was de minimus and did not trigger procedural due process). Applying this authority,


                                            21
we conclude that the change in Plaintiff’s duty schedule constitutes de minimus action.

The inconvenience that resulted in the change was inconsequential and brief. Plaintiff

was able to trade schedules with another officer in order to continue to have weekends

off. “While the rescheduling may have inconvenienced him and defeated an expectation

interest, such is not the stuff of constitutional torts.” Altman v. Hurst, 734 F.2d 1240,

1242 (7th Cir. 1984). Because the change in Plaintiff’s duty schedule was de minimus,

the change did not trigger procedural due process protections. Consequently, the district

court properly granted judgment as a matter of law.

       We also conclude that the district court did not err in granting the motion for

judgment as a matter of law in regard to Preston. The only evidence offered to connect

Preston to the alleged disciplinary actions taken against Plaintiff was a conversation with

Plaintiff shortly after he was notified of his transfer from detective to the patrol division.

Plaintiff testified that Preston told him that he could not speak with Chief Vetter about his

transfer, threatening him with an insubordination charge if he tried to do so, and told him

that he did not have a grievance because the transfer was not disciplinary. Plaintiff

presented no evidence that Preston personally participated in the decision to transfer

Plaintiff. Consequently, the district court properly granted Preston judgment as a matter

of law in regard to the procedural due process claim.

                     B. Tortious Interference with Business Relations

       Plaintiff alleged that Daves and Preston tortiously interfered with his employment


                                              22
relationship with the Edmond Police Department by “act[ing] to demote and discipline”

him. In order to recover for a state law claim for tortious interference with business

relations, Plaintiff must prove: (1) that he had a contractual right that was interfered with;

(2) that such interference was malicious or wrongful and was not justified, privileged or

excusable; and (3) that damages resulted from the interference. Navistar Int’l Transp.

Corp. v. Vernon Klein Truck & Equipment, 919 P.2d 443, 446 (Okla. App. 1994). After

reviewing the record, we conclude that the district court did not err in granting judgment

as a matter of law as to this claim. Plaintiff presented no evidence that he had a

contractual right to a certain work schedule or work assignment. Although the collective

bargaining agreement provides that seniority is a “factor” to be considered when

scheduling regular days off, seniority is not the sole or determinative factor. The

collective bargaining agreement explicitly reserved to management the right to “establish

or change work schedules” and to “establish, change, combine or discontinue duty

positions and assign employees thereto . . . .” Thus, Plaintiff failed to establish the first

element of a prima facie case of tortious interference with business relations and Preston

and Daves were entitled to judgment as a matter of law.

                                     C. Civil Conspiracy

       Plaintiff next alleges that Preston and Daves conspired with Defendants Gregg and

Vetter to “demote and discipline Plaintiff and to otherwise attempt to cause him to

resign.” In order to succeed on his state law civil conspiracy claim, Plaintiff must show


                                              23
that two or more persons acted in concert to accomplish an unlawful objective. Wright v.

Cies, 648 P.2d 51, 53 n. 2 (Okla. App. 1982). The evidence of the conspiracy must be

“clear and convincing” and must do more than raise suspicion. Dill v. Rader, 583 P.2d

496, 499 (Okla. 1978). Circumstances which are just as consistent with lawful purposes

as with unlawful purposes are insufficient to establish a conspiracy. Id.

       Under this stringent standard, Plaintiff has failed to establish a civil conspiracy.

Personnel actions such as a transfer or change in duty schedule are just as consistent with

a lawful as an unlawful purpose. See Rader, 538 P.2d at 500 (finding no conspiracy

where investigation of officer and his demotion were consistent with lawful as well as

alleged unlawful scheme). Plaintiff simply failed to meet his burden of establishing by

clear and convincing evidence that Defendants Preston and Daves participated in a

conspiracy to demote or discipline him.

                              IV. Denial of Rule 39(b) motion

       Plaintiff challenges the district court’s denial of his Fed. R. Civ. P. 39(b) motion

for a jury trial. Rule 39(b) provides that the district court, in its discretion, may order a

trial by jury “notwithstanding the failure of a party to demand a jury.” Fed. R. Civ. P.

39(b). In the present case, it is undisputed that Plaintiff failed to make a timely Rule 38

demand for a jury trial of his claims against the City of Edmond, Vetter and Gregg. See

Fed. R. Civ. P. 38(b). On June 20, 1996, Plaintiff filed a jury demand and an amended

complaint which added claims against two additional defendants, Preston and Daves.


                                              24
Plaintiff does not now contend that this jury demand, which was timely as to Preston and

Daves, entitled him to a jury trial as to the original Defendants. A few days later, Plaintiff

filed a Rule 39 motion requesting a jury trial of all his claims against all of Defendants.

The district court denied the motion.

       We have previously held that the district court does not abuse its discretion by

denying a Rule 39(b) motion when the “failure to make a timely jury demand results from

nothing more than the mere inadvertence of the moving party.” Nissan Motor Corp. v.

Burciaga, 982 F.2d 408, 409 (10th Cir. 1992). Here, Plaintiff offers no excuse for his

untimely request for a jury trial, made almost a year and a half after the original complaint

was filed. Plaintiff has made no attempt to demonstrate that his untimely jury demand

was due to anything other than inadvertence or oversight. Accordingly, we conclude that

the district court’s denial of the Rule 39(b) motion was not an abuse of discretion.

                                        V. Damages

       After a bench trial, the district court awarded Plaintiff $1 in damages for his

procedural due process claim against Vetter and the City of Edmond and $1 in damages

for his breach of contract claim against the City of Edmond. Plaintiff argues that the

district court erred by awarding only nominal damages. We review the amount of

damages awarded by the district court for clear error, Deasy v. United States, 99 F.3d

354, 359 (10th Cir. 1996), and questions of law de novo. Burlington Northern R.R. v.

Huddleston, 94 F.3d 1413, 1416 (10th Cir. 1996).


                                             25
       The district court found that Vetter15 and the City of Edmond violated Plaintiff’s

procedural due process rights when Plaintiff was transferred from detective to patrol

officer. The district court also concluded that the City of Edmond breached the collective

bargaining agreement by disciplining Plaintiff, via the transfer, without cause. The

district court then determined that Plaintiff had not proven any actual harm arising from

these claims and awarded Plaintiff nominal damages.

        Section 1983 damage awards compensate individuals for the deprivation of

constitutional rights. Farrar v. Hobby, 506 U.S. 103, 112 (1992). Thus, no

compensatory damages may be awarded absent evidence of actual injury. Id. In the

absence of actual injury, however, nominal damages may be awarded for procedural due

process violations. Id. Even if Plaintiff can prove actual injury, no compensatory

damages may be awarded where the procedures were deficient, but the actual injuries

were caused by a justified deprivation of a property interest. Carey v. Piphus, 435 U.S.

247, 263 (1978). That is to say, if the deprivation, in this case the transfer, would have

occurred anyway, and the lack of due process itself did not cause any injury, then Plaintiff

may recover only nominal damages. Zinermon v. Burch, 494 U.S. 113, 126 n.11 (1990).

       Applying these principles, we conclude that the district court erred in awarding



       15
         As discussed in Part VIII of this opinion, Vetter is not individually liable for the
constitutional violation because he is entitled to qualified immunity. This does not,
however, affect the liability of the City of Edmond. Therefore, Plaintiff’s appeal of the
damage award is not moot.

                                              26
nominal damages. Plaintiff’s uncontroverted testimony established that as a result of his

transfer, he lost $2,000 in overtime and special duty pay. Thus, evidence in the record

supports an award of compensatory damages. Furthermore, Defendants did not show

that under Carey Plaintiff was precluded from receiving compensatory damages arising

from his transfer. Defendants did not establish that Plaintiff’s transfer would have

occurred even if Plaintiff had been afforded the procedures outlined in the collective

bargaining agreement. Thus, Plaintiff’s recovery was not limited to nominal damages.

See Carey, 435 U.S. at 260.

       We conclude, however, that the district court correctly refused to award damages

for emotional distress. Regarding his emotional and mental state, Plaintiff testified that

the transfer was “very upsetting” and everything he worked for “was taken away.” He

also testified that some officers would not associate with him because of his transfer.

Plaintiff pointed to no other evidence in the record to support his claim of emotional

distress. Plaintiff’s uncorroborated testimony of his emotional or mental state is

insufficient to prove emotional distress. Koopman v. Water Dist. No. 1 of Johnson

County, Kan., 41 F.3d 1417, 1420 (10th Cir. 1994). In light of the foregoing analysis,

we remand to the district court for determination of damages consistent with this opinion.

                          VI. District Court’s Conclusions of Law

       Plaintiff also asserts that two of the district court’s conclusions of law constitute

error. We review the district court’s conclusions of law de novo. Bill’s Coal Co. v.


                                              27
Board of Public Utilities, 887 F.2d 242, 244 (10th Cir. 1989).

       First, Plaintiff argues that the district court erred in concluding that Plaintiff failed

to establish his state law claim against Vetter for tortious interference with business

relations. In order to succeed on this claim, Plaintiff had the burden of proving: (1) that

he had a contractual right that was interfered with; (2) that such interference was

malicious or wrongful and was not justified, privileged or excusable; and (3) that

damages resulted from the interference. Navistar Int’l Transp. Corp. v. Vernon Klein

Truck & Equipment, 919 P.2d 443, 446 (Okla. App. 1994). The district court concluded

that Plaintiff failed to establish a tortious interference with business relations claim

against Vetter because Plaintiff failed to prove the second element, i.e., that he was

transferred for an improper purpose without justification, privilege or excuse. Plaintiff

had the burden of establishing this element of his prima facie case, see Navistar, 919 F.2d

at 446, and he failed to do so. Plaintiff assumes that because the district court concluded

that his transfer was for a disciplinary purpose, the transfer was necessarily wrongful and

without justification. The district court’s determination that his transfer was disciplinary

was relevant to whether Plaintiff had a protected property interest arising from the

collective bargaining agreement. The district court concluded that the collective

bargaining agreement prevented Defendants from disciplining Plaintiff without cause and

that this portion of the agreement gave rise to a protected property interest. Thus, the

district court determined that transferring Plaintiff without a pre-deprivation hearing was


                                              28
wrongful, not that the transfer itself was wrongful. Even assuming that the transfer was

wrongful, Plaintiff did not prove that Defendants had no justifiable reason to transfer him.

The record contained evidence that Plaintiff was transferred because of his request to go

on a planned vacation during the early part of the murder investigation. Plaintiff did not

refute that this was a legitimate, justifiable reason for transferring him. Consequently, he

failed to establish a tortious interference claim against Vetter.

       Second, Plaintiff argues that the district court erred in concluding that he was not

entitled to punitive damages. We disagree. The district court correctly noted that

municipalities are not liable for punitive damages under § 1983. Butcher v. City of

McAlester, 956 F.2d 973, 976 n.1 (10th Cir. 1992). Thus, if Plaintiff is to recover

punitive damages, it must be against an individual defendant. We have concluded that

Plaintiff failed to establish his claims against Vetter or any of the other individual

Defendants. See supra Part III and infra Part VIII. Consequently, Plaintiff is not entitled

to a punitive damage award.

                                     VII. Trial subpoena

       Finally, Plaintiff argues that the district court erred in quashing the trial subpoena

of Dr. Fred Jordan, Oklahoma’s chief medical examiner. We review an order quashing a

subpoena for abuse of discretion. Gulley v. Orr, 905 F.2d 1383, 1386 (10th Cir. 1990).

Upon careful review of the record on appeal, we determine that the district court did not

abuse its discretion by quashing the subpoena.


                                              29
                              VIII. Defendants’ Cross-Appeal

       Following a bench trial of the claims against Vetter, Gregg and the City of

Edmond, the district court entered judgment against Defendants Vetter and the City of

Edmond on Plaintiff’s procedural due process claim and granted judgment in favor of

Plaintiff and against the City of Edmond on the breach of contract claim. All other claims

were resolved in Defendants’ favor. In their cross-appeal, Defendants Vetter and the

City of Edmond raise two issues. First, they argue that the district court erred in holding

the City of Edmond liable for the procedural due process violation because Chief Vetter

was not a final policymaker. Second, they argue that the district court erred in denying

Vetter’s qualified immunity defense. We address each issue below.

                                   A. Municipal Liability

       The district court concluded that the City of Edmond was liable for the due

process violation arising from Vetter’s transfer of Plaintiff from detective to patrol officer

because Vetter had final policymaking authority. Defendants argue that the members of

the city council and to a limited extent, the city manager, were the only officials in the

City of Edmond with final policymaking authority. Whether an individual is a final

policymaker for purposes of § 1983 liability “is a legal issue to be determined by the court

based on state and local law.” Randle v. City of Aurora, 69 F.3d 441, 447 (10th Cir.

1995). Accordingly, we review the district court’s conclusion de novo. Bill’s Coal Co.,

887 F.2d at 244.


                                             30
       To establish the liability of the City of Edmond, plaintiff cannot rely upon the

theory of respondeat superior. Monell v. Dep’t of Social Services, 436 U.S. 658, 691

(1978). Plaintiff must show that the city’s policies caused the constitutional violation.

McMillian v. Monroe County, Ala., 117 S.Ct. 1734, 1736 (1997). Where a city official

“responsible for establishing final policy with respect to the subject matter in question”

makes a “deliberate choice to follow a course of action . . . from among various

alternatives,” municipal liability attaches to that decision. Pembaur v. City of Cincinnati,

475 U.S. 469, 483 (1986). Municipal liability arises even if the official’s decision is

specific to a particular situation. Randle, 69 F.3d at 447. Vetter’s status as a final

policymaker turns on whether he had the authority to establish official city policy on

employee transfers and discipline within the police department. See McMillian, 117 S.Ct.

at 1737 (courts must determine whether officials are policymakers for the municipality

“in a particular area, or on a particular issue”). In making this determination, we

consider whether (1) the official’s discretionary decisions are “constrained by general

policies enacted by others;” (2) the decisions are reviewable by others; and (3) the

decisions were within the official’s authority. Randle, 69 F.3d at 448. Applying these

factors, we conclude that the district court properly found that Vetter had final

policymaking authority.

       Our analysis begins with a review of relevant Oklahoma law, including city

ordinances and regulations, to determine which officials had responsibility for setting


                                             31
policy in the relevant area of city business. See Melton, 879 F.2d at 724. The portion of

the city charter contained in the record does not designate responsibility for city

employment decisions such as transfers and discipline. The charter does state that the

city manager is the “administrative head of the municipal government, under the direction

and supervision of the mayor and council.” The Edmond Municipal Code expands on

the role of the city manager, stating that the manager has authority to “appoint and to

remove at pleasure all directors and heads of departments and all subordinate officers and

employees in such departments . . . .” The code also provides that the city manager has

direct responsibility for the department of police services and that this department is

“headed by the Police Chief.” Neither the code nor the charter limits policymaking

authority to the mayor or the city council. Although the code states that the city manager

has the authority to hire and discharge employees, the regulations do not speak directly as

to who has authority to determine policy regarding employee transfers and discipline. In

light of the city’s charter and code, and the other evidence presented at trial and discussed

below, we conclude that Vetter was a final policymaker in regard to police department

personnel transfers.

       The testimony indicated that Plaintiff’s transfer occurred pursuant to a policy

adopted by Chief Vetter whereby senior detectives were transferred to the patrol division

to determine whether they were management material. Furthermore, Chief Vetter’s

decision to transfer Plaintiff was not the type of decision generally reviewed by the city


                                             32
manager. The city manager testified that although discipline, discharge and demotion are

subject to his approval, he would not approve transfers.16 Finally, the decision to transfer

Plaintiff fell within Vetter’s authority as police chief. Vetter testified that he had

authority to establish police department policies including those regarding officer

transfers. In addition, a police department procedure regarding transfers stated that the

“chief of police shall have the discretion to transfer any member from one organic unit,

section, or division to another for the best interest of the department or for corrective

purposes as a result of disciplinary action.” Consequently, we conclude that the district

court properly determined that Vetter had final policymaking authority in this area.

                                   B. Qualified Immunity

       Defendants argue that the district court erred in denying Vetter qualified immunity.

Our analysis of the qualified immunity defense is two-pronged. First, we must determine

whether Plaintiff asserted the violation of a constitutional right. Siegert, 500 U.S. at 232.

Second, we must determine whether that right was clearly established such that

reasonable officials would have understood that their conduct violated that right.

Albright, 51 F.3d at 1534-35. Defendants do not argue that Plaintiff failed to assert a



       16
          Chief Vetter testified that he determined, with the approval of the city manager,
to transfer Plaintiff. The testimony of the city manager, however, conflicts with this
testimony. We give the district court’s determinations regarding the credibility of
witnesses great deference. LDL Research & Dev. II, Ltd. v. C.I.R., 124 F.3d 1338,
1344 (10th Cir. 1997). Based on our review of the record, we cannot conclude that the
district court’s credibility determinations were clearly erroneous.

                                              33
procedural due process violation. Instead, they argue that in 1993 the law was not clearly

established. Thus, our inquiry is limited to the second-prong of the analysis.

          In order to be “clearly established” the exact conduct in question does not have to

have been previously declared unlawful; however, “in light of pre-existing law the

unlawfulness must be apparent.” Anderson, 483 U.S. at 640. We must determine

whether a reasonable officer in Vetter’s position should have known that by transferring

Plaintiff without any procedural protections, he would violate Plaintiff’s due process

rights.

          Plaintiff argues that in 1993, when Vetter transferred Plaintiff, the law was clearly

established. We disagree. Although we held in 1995 that an employee was entitled to

procedural due process if a statutory or contract provision established a property interest

in retaining the same position, Plaintiff was transferred two years earlier, in 1993. See

Anglemeyer, 58 F.3d at 539. Plaintiff did not cite and we could find no earlier case law

holding that under Oklahoma law an employee has a right to procedural due process prior

to a transfer or reassignment. Indeed, Oklahoma courts have previously held that a

reassignment, even with a corresponding reduction in salary and benefits, did not deprive

an employee of a protected property interest. See Childers v. Indep. School Dist. No. 1

of Bryan County, 676 F.2d 1338, 1341 (10th Cir. 1982). Thus, in 1993, the law was not

clearly established and a reasonable officer in Vetter’s position would not have known

that by transferring Plaintiff without a hearing, Plaintiff’s constitutional rights would be


                                                34
violated. Therefore, the district court erred in denying Vetter qualified immunity.

       This does not end our inquiry, however. We must determine the effect of Vetter’s

qualified immunity on the City of Edmond’s liability. The defense of qualified immunity

does not always shelter a municipality from liability. See Medina, 960 F.2d at 1499-

1500. In cases such as this, where the law was not clearly established, “there is nothing

anomalous about allowing such a suit [against the municipality] to proceed when

immunity shields the individual defendants.” Watson v. City of Kansas City, Kan., 857

F.2d 690, 697 (10th Cir. 1988); see also Wilson v. Meeks, 98 F.3d 1247, 1255 (10th Cir.

1996). Although qualified immunity protects a government official “who violates the

constitution . . . if his or her actions were reasonable in light of clearly established law . .

., municipalities enjoy no such shield.” Watson, 857 F.2d at 697. In contrast, where

qualified immunity is based upon a finding that the officer’s conduct did not amount to a

constitutional violation, a municipality is relieved from liability. Hinton v. City of

Elwood, 997 F.2d 774, 783 (10th Cir. 1993). In this case, because Vetter’s qualified

immunity was predicated on the basis that the law was not clearly established, qualified

immunity does not shield the City of Edmond. Thus, the district court properly entered

judgment against the City of Edmond.

                                        IX. Conclusion

       In summary, we reverse the district court’s dismissal of Plaintiff’s First

Amendment claim against Defendants Gregg, Vetter and the City of Edmond. We also


                                               35
reverse the district court’s finding that Vetter was not entitled to qualified immunity on

the procedural due process claim and remand for an entry of judgment in his favor on this

claim. Finally, we reverse the district court’s award of nominal damages against the

City of Edmond and remand for a calculation of damages consistent with this opinion.

We affirm the district court in all other respects.

       AFFIRMED IN PART, REVERSED IN PART AND REMANDED.




                                              36